          Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 1 of 8



 1   DEAN M. CONWAY
     SARRA CHO
 2   CHRISTOPHER NEE
     Email: conwayd@sec.gov
 3
 4   Attorneys for Plaintiff
     Securities and Exchange Commission
 5   100 F Street NE
     Washington, DC 20549
 6   Telephone: (202) 551-4412
     Facsimile: (202) 772-9245
 7
 8                               UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10
11
12    SECURITIES AND EXCHANGE                   2:20-CV-00180-JAM-AC
      COMMISSION,
13                                              NOTICE OF RELATED CASES
                      Plaintiff,                [E.D. LOCAL RULE 123]
14
15             v.

16    JEFFREY P. CARPOFF and
      PAULETTE CARPOFF,
17
                      Defendants.
18
19
20   UNITED STATES OF AMERICA,                  2:19-CV-00247-JAM-DB
21                  Plaintiff,
22        v.
23   REAL PROPERTY LOCATED AT 725
     MAIN STREET, MARTINEZ,
24   CALIFORNIA, CONTRA COSTA
     COUNTY, APN: 373-192-007-4,
25   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, et
26   al.,
27
                    Defendants.
28
      NOTICE OF RELATED CASES                   1
          Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 2 of 8



 1
 2   UNITED STATES OF AMERICA,
 3             Plaintiff,                    2:19-CV-00485-JAM-DB
 4        v.
 5   APPROXIMATELY $6,567,897.50
     SEIZED FROM CTBC BANK,
 6   ACCOUNT NUMBER 3800191916, et
     al.,
 7
 8               Defendants.
 9
10
11
     UNITED STATES OF AMERICA,
12
               Plaintiff,                    2:19-CV-00636-JAM-DB
13
          v.
14
     5383 STONEHURST DRIVE,
15   MARTINEZ, CALIFORNIA, CONTRA
     COSTA COUNTY, APN: 367-230-018-7,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, et
17   al.,
18             Defendants.
19   ______
20   UNITED STATES OF AMERICA,               2:19-CR-182-JAM
21             Plaintiff,
22        v.
23   RONALD J. ROACH, and
24   JOSEPH W. BAYLISS,

25             Defendants.

26
27
28
      NOTICE OF RELATED CASES                2
         Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 3 of 8



 1   SECURITIES AND EXCHANGE
     COMMISSION,
 2
               Plaintiff,                  2:19-CV-2140-JAM-DB
 3
         v.
 4
     JOSEPH BAYLISS and RONALD
 5   ROACH
 6
               Defendants.
 7
 8
     UNITED STATES OF AMERICA,
 9
               Plaintiff,                  2:19-CR-222-JAM
10
         v.
11
     ROBERT A. KARMANN,
12
               Defendant.
13
14
     SECURITIES AND EXCHANGE               2:19-CV-02531-JAM-DB
15   COMMISSION,
16             Plaintiff,
17
         v.
18
     ROBERT A. KARMANN,
19
               Defendant.
20
21   UNITED STATES OF AMERICA,           2:20-CR-0017-JAM
22             Plaintiff,
23
         v.
24
     JEFFREY P. CARPOFF,
25
               Defendant.
26
27
28
     NOTICE OF RELATED CASES                3
           Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 4 of 8



 1                                               2:20-CR-0018-JAM
 2   UNITED STATES OF AMERICA,

 3                 Plaintiff,
 4          v.
 5   PAULETTE CARPOFF,
 6                 Defendant.
 7
 8
 9   TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR

10   ATTORNEYS OF RECORD,

11         Plaintiff Securities and Exchange Commission (“SEC”) hereby provides notice

12   that the above-captioned matters may be related cases within the meaning of Local

13   Rule 123. The SEC is plaintiff in the civil action Securities and Exchange

14   Commission v. Jeffrey P. Carpoff and Paulette Carpoff, Case No. 2:20-CV-00180-

15   JAM-AC. This civil action for enforcement of the federal securities laws involves the

16   same defendants and the same events and transactions as the criminal matters United

17   States v. Jeffrey P. Carpoff, Case No. 2:20-CR-0017-JAM, and United States v.

18   Paulette Carpoff, Case No. 2:20-CR-0018-JAM. The scheme that is described in the
     SEC’s Complaint is the subject of three civil forfeiture actions, which relate to the
19
     proceeds of the scheme, two other criminal actions and two civil actions: United
20
     States v. 725 Main Street, Martinez, California, et al., Case 2:19-CV-00247-JAM-
21
     DB; United States v. Approximately $6,567,897.50 Seized From CTBC Bank,
22
     Account Number 380019196, et al., Case No. 2:19-CV-00485-JAM-DB; United
23
     States v. 5383 Stonehurst Drive, Martinez, California, et al., Case No. 2:19-CV-
24
     00636-JAM-DB; United States v. Ronald J. Roach and Joseph W. Bayliss, Case No.
25
     2:19-CR-182-JAM; Securities and Exchange Commission v. Joseph W. Bayliss and
26
     Ronald J. Roach, Case No. 2:19-CV-2140-JAM-DB; United States v. Karmann, Case
27
     No. 2:19-CR-222-JAM; and Securities and Exchange Commission v. Karmann, Case
28
      NOTICE OF RELATED CASES                      4
           Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 5 of 8



 1   No. 2:19-CV-2531-JAM-DB. Reassignment to the same district judge may avoid
 2   duplication of labor by the Court.
 3         In United States v. 725 Main Street, Martinez, California, et al., Case
 4   2:19−CV−00247-JAM-DB, the United States filed a civil forfeiture complaint against
 5   real properties that were allegedly purchased using fraud and money laundering
 6   proceeds from the same scheme that is the subject of the SEC’s case.
 7         In United States v. Approximately $6,567,897.50 Seized From CTBC Bank,
 8   Account Number 3800191916, et al., Case No. 2:19-CV-00485-JAM-DB, the United
 9   States filed a civil forfeiture complaint against bank accounts and other property that
10   is associated with, or represents, alleged proceeds from the same scheme that is the
11   subject of the SEC’s case.
12         In United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case
13   No. 2:19-CV-00636-JAM-DB, the United States filed a civil forfeiture complaint
14   against real properties that were allegedly purchased using proceeds associated with
15   the same scheme that is the subject of the SEC’s case.
16         In United States v. Ronald J. Roach and Joseph W. Bayliss, Case No. 2:19-CR-
17   182-JAM, Defendants Ronald Roach and Joseph Bayliss pled guilty to conspiracy to
18   commit the underlying wire fraud that led to the acquisition of the real estate and
19   personal assets named as defendants in Case Nos. 2:19−CV−00247-JAM-DB, 2:19-
20   CV-00485-JAM-DB, and 2:19-CV-00636-JAM-DB. Defendant Roach also pled
21   guilty to criminal securities violations related to that same scheme.
22         In Securities and Exchange Commission v. Joseph Bayliss and Ronald Roach,
23   Case No. 2:19-CV-2140-JAM-DB, a civil action for enforcement of the federal
24   securities laws was brought against the same defendants and involved the same
25   events and transactions as the criminal matter United States v. Ronald J. Roach and
26   Joseph W. Bayliss, Case No. 2:19-CR-182-JAM. The scheme that is described in the
27   SEC’s Complaint is the subject of three civil forfeiture actions: Case Nos. 2:19-CV-
28
      NOTICE OF RELATED CASES                      5
           Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 6 of 8



 1   00247-JAM-DB; 2:19-CV-00485-JAM-DB; and 2:19-CV-00636-JAM-DB, which
 2   relate to alleged proceeds of the scheme.
 3         In United States v. Robert A. Karmann, Case No. 2:19-CR-222-JAM,
 4   Defendant Karmann pled guilty to conspiracy to commit the underlying wire fraud
 5   that led to the acquisition of the real estate and personal assets named as defendants
 6   in Case Nos. 2:19−CV−00247-JAM-DB, 2:19-CV-00485-JAM-DB, and 2:19-CV-
 7   00636-JAM-DB. Defendant Karmann also pled guilty to criminal securities
 8   violations related to that same scheme.
 9         In Securities and Exchange Commission v. Robert A. Karmann, Case No. 2:19-
10   CV-2531-JAM-DB, a civil action for enforcement of the federal securities laws was
11   brought against the same defendant and involved the same events and transactions as
12   the criminal matter United States v. Robert A. Karmann, Case No. 2:19-CR-222-
13   JAM. The scheme that is described in the SEC’s Complaint is the subject of three
14   civil forfeiture actions: Case Nos. 2:19-CV-00247-JAM-DB; 2:19-CV-00485-JAM-
15   DB; and 2:19-CV-00636-JAM-DB, which relate to alleged proceeds of the scheme.
16         In United States v. Jeffrey P. Carpoff, Case No. 2:20-CR-0017-JAM, and
17   United States v. Paulette Carpoff, Case No. 2:20-CR-0018-JAM, Defendants Jeffrey
18   and Paulette Carpoff were charged by information for conspiring with, among others,
19   Defendants Roach, Bayliss and Karmann, to commit wire fraud. A portion of the
20   proceeds of that conspiracy were used to acquire the real estate and personal assets
21   named as defendants in Case Nos.: 19−CV−00247-JAM-DB, 2:19-cv-00485-JAM-
22   DB, and 2:19-cv-00636-JAM-DB. Defendants Jeffrey and Paulette Carpoff were also
23   charged with money laundering violations related to that same scheme.
24         Owing to these similarities, these cases tend to fit within the definition of
25   related cases provided by Local Rule 123. Under that definition, actions are related
26   when “(1) both actions involve the same parties and are based on the same or a
27   similar claim; (2) both actions involve the same property, transaction, or event; (3)
28   both actions involve similar questions of fact and the same question of law and their
      NOTICE OF RELATED CASES                      6
            Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 7 of 8



 1   assignment to the same Judge or Magistrate Judge is likely to effect a substantial
 2   savings of judicial effort, either because the same result should follow in both actions
 3   or otherwise; or (4) for any other reasons, it would entail substantial duplication of
 4   labor if the actions were heard by different Judges or Magistrate Judges.” E.D. Cal.
 5   L.R. 123(a).
 6          The respective Informations filed in United States v. Jeffrey P. Carpoff and
 7   United States v. Paulette Carpoff charge an expansive fraud against investors
 8   substantially similar to that set forth in the Complaint filed in Securities and
 9   Exchange Commission v. Jeffrey P. Carpoff and Paulette Carpoff. The cases are also
10   factually related to the forfeiture cases (Case Nos. 2:19−CV−00247-JAM-DB, 2:19-
11   CV-00485-JAM-DB, 2:19-CV-00636-JAM-DB, and 2:19-CR-182-JAM) and
12   therefore the civil and criminal matters involve the same parties, transactions, and
13   events, and common questions of law and fact. Accordingly, pursuant to Local Rule
14   123, it is possible, if not likely, that these matters are related within the meaning of
15   the rule.
16          Assignment of these cases to the same judge may be likely to effect a savings
17   of judicial effort and other economies by having one judge consider the substantially
18   similar record and applicable law that will be relevant to sentencing in the criminal
19   matter, the imposition of any remedies in this civil matter, and any other matter that
20   may arise in these cases. Accordingly, the undersigned counsel is obligated under
21
22
23
24
25
26
27
28
       NOTICE OF RELATED CASES                       7
           Case 2:19-cv-00247-JAM-DB Document 77 Filed 01/24/20 Page 8 of 8



 1   Local Rule 123 to file this notice in each of the above-referenced actions.
 2                                                Respectfully submitted,
 3    Dated: January 24, 2020
 4
 5
                                                   /s/ Dean M. Conway
 6                                                 Dean M. Conway
 7                                                 Sarra Cho
                                                   Christopher Nee
 8                                                 Attorneys for Plaintiff
 9                                                 Securities and Exchange Commission
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      NOTICE OF RELATED CASES                      8
